DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Regarding the IDS: examiner has considered the Manvelian reference cited.
Regarding the drawings: cancellation of claim 11 has rendered that objection moot.  Applicant points out that the shading indicates the presence of a material in figure 2a where the “geometric solid” is indicated by lead line 100.  Examiner concurs.  
Regarding 112b: 
-Examiner has questioned how the frame is “for a geometric solid”.  Applicant points to [0007], and shows figure 6a.  Applicant does not further describe how the frame is “for a geometric solid”.  Examiner assumes that the frame claimed is one part of a kit that creates a setting for a gemstone.  Should applicant agree or disagree, applicant is invited to further describe the frame’s relationship to the geometric solid in the next response.  
-Applicant’s removal of “below” satisfies the 112b rejection regarding “below”. 
-Applicant asserts “applicant has defined the modular frame of claim 1 by using two frames”.  Examiner notes that claim 1 does not require the use of two frames.
-Applicant’s amendments regarding “opening”, “notch”, and “bumper extends through the opening” have rendered drawing objections and 112b rejections. 

Regarding the 102b rejection of Hunts:

-Applicant asserts that the bumper of Hunts does not “extend through the first opening”.  Examiner notes that Hunts discloses that the bumpers of Hunts disclose that the clip 1940 covers the notch and all the parts within the notch, the same as applicant’s disclosure.  Examiner has set forth a 112b rejection regarding the term “through”.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment with “notch” and “seat” as in claim 1,  the “notch” and “opening” in the embodiment that uses bumpers and a magnet of claim 1, and “bumper that extends through the first opening” of claim 1 (please see discussion in 112b rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
-Applicant claims “modular frame for a geometric solid”.  Examiner notes that applicant has not shown the geometric solid in the drawings, and therefore is unsure how the frame is “for” the solid.  Further, examiner notes that the specification discloses “geometric solids such as gems, crystals or pendants” [0003].  Is applicant then claiming a setting?  Is applicant claiming one part of a kit?  Examiner is unsure of the intended utility of the “frame” claimed.  
-Applicant claims “a first opening formed by a first notch”.  Examiner notes that no “notch” is shown in the drawings that contain the bumper and magnet required by claim 1.  Examiner assumes applicant’s “notch” is the open area in which the magnet and two bumpers are housed, best shown in 
-Applicant claims “bumper that extends through the first opening”.  Examiner notes that the bumpers 650a and 650b, which are on either side of the magnet 655 in figure 6g are inserted through the opening, but in the installed configuration, do not extend through the opening.  This is further proved by the fact that clip 665 covers the opening, and the bumpers 650 are within the notch and under the clip 665.  
-Applicant claims “seat” and “notch”.  Examiner is unsure what the difference in scope is.  Examiner notes that applicant does not disclose in the figures an embodiment with both a seat and a notch.  Examiner assumes “notch” and “seat” are the same feature.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10, 16 are rejected under 35 U.S.C. 102a1 as being anticipated by 8458863 Hunts.
Regarding claim 1, Hunts discloses a modular frame 1900 (figure 19) for at least partially enclosing a geometric solid (design built by the user), the modular frame comprising:

    PNG
    media_image1.png
    470
    635
    media_image1.png
    Greyscale
a first panel 1910 having a first window (figure 19), and a first side including a first mating surface (edge abutting the second panel 1930, figure 22); 
a second panel 1930 having a second window (figure 19) and a second side including a second mating surface (edge abutting the first panel 1910); and 
a first clip (1940, figure 21) removably coupled to the first 1910 and second 1930 panels (using fastener through fastener holes 1948, column 20, lines 38), the first clip positioned around at least a portion of each of the first side and the second side (by the clip plate member 1942 and 1944 extending into the side past the first mating surface as shown, examiner contends they cover “a portion of the first and second side”),
wherein the first panel 1910 is removably coupled to the second panel 1930 (at the edges) the first mating surface positioned to abut the second mating surface (edges abut and panel 1920 is entirely within panels 1910 and 1930 (column 19, lines 14-20)) to thereby form a seat 1922 (examiner assumes notch and seat are identical in scope), 
a magnet 1945 disposed on the seat 1922 at least partially enclosed between the first and second sides (on the “upper surface”) and the first clip 1940; 
a first opening formed by the notch (assumed seat 1922) on the first side 1910 that abuts a second notch (assumed seat 1922) of the second side 1930 (examiner has shown that 1910 and 1930 abut and panel 1920 is within these parts); and
a first bumper 1924 that extends through the first opening (please see 112b rejection above; examiner contends that Hunts discloses applicant’s disclosed “through” the opening).



    PNG
    media_image2.png
    412
    568
    media_image2.png
    Greyscale
Regarding claim 2, Hunts discloses the modular frame of claim 1, wherein the first clip 1940 includes a top (round portion 1947) and a side 1942, and wherein the top 1947 has a greater length than the side (circumference of the arced portion 1947 is greater than the length of side 1942, shown in figure 21).

 Regarding claim 4, Hunts discloses the modular frame of claim 1, further comprising a second bumper 1924, the bumpers are positioned on opposite sides of the magnet 1945 (figure 19).

Regarding claim 5, Hunts discloses the modular frame of claim 4, further comprising a second opening formed by a second notch of the first side that abuts a second notch of the second side (forming the seat, previously claimed, shown in figure 19), respectively, and wherein the first bumper includes a protrusion (figure 20) that extends through the first opening to prevent the geometric solid from directly contacting the first and second sides.  Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the 

Regarding claim 7, Hunts discloses the modular frame of claim 1, wherein the first clip is made of plastic (column 20, line 27) and the first 1910 and second panels 1930 are made of plastic (claim 21) are made from the same material.

Regarding claim 8, Hunts discloses the modular frame of claim 1, wherein at least one of the first clip and the first panel includes an indicia of an orientation of the geometric solid.  Examiner notes that the geometric solid is not positively claimed, and is not shown in the drawings.  Examiner further notes that the device of Hunt has an opening which is capable of holding the geometric solid, as previously discussed, and therefore the opening shows the orientation of the intended use geometric solid.

Regarding claim 10, Hunts discloses the modular frame of claim 1, further comprising third and fourth panels (multiple panels, as shown in figures 17.  Making a solid like shown in figure 17 with the parts of the embodiment of figure 19 requires 6 panels), and wherein the first, second, third and fourth panels couple to one another (figure 17) to form the modular frame, and wherein the modular frame (formed by all parts) is sized and dimensioned to hold a tetrahedron crystal (an article can be placed within the parts shown in figure 17).

Regarding claim 16, Hunts discloses the modular frame of claim 1, wherein the first clip 1940 comprises first 1942 and second 1944 sides that each have a nook 1948.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 below are rejected under 35 U.S.C. 103 as being unpatentable over Hunts.
Regarding claim 12, Hunts discloses the modular frame of claim 11, wherein the first opening has a square/rectangular shape.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the opening of the panels are hexagonal instead of square, as A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 13, Hunts discloses the modular frame of claim 1, wherein the first panel is square/rectangular.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the shape of the panels to be hexagonal, as a change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 14, Hunts discloses the modular frame of claim 1, wherein the first window is square/rectangular.


Regarding claim 15, Hunts discloses the modular frame of claim 1, wherein the first clip has a round cross- section (figure 1940).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the shape of the clip to have a trapezoidal cross section, as a change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunts as applied to claim 1 above, and further in view of 9643100 Fein.
Regarding claim 18, Hunts discloses the modular frame of claim 1, wherein the first mating surface abuts the second mating surface to form the seat (the seat is the notch, and the notch is formed regardless of whether the two halves are put together).  Hunts does not disclose “direct” connection between the first mating surface of the first frame and the second mating surface of the second frame.  
Fein discloses a similarly shaped frame (figures 7 and 8) which include magnets 180 within two frames that are directly connected at the edges (cross sections shown in figure 8), and houses the magnets 180 within the two frames.  

 

Regarding claim 19, Hunts discloses the modular frame of claim 1, wherein the first notch (seat of one frame) abuts the second notch (seat of other frame) to thereby form the first opening.  Examiner contends that Hunts discloses the frame 1910 connects to frame 1930, discussed in column 19, lines 14-20.  Hunts does not disclose “direct” connection between the first mating surface of the first frame and the second mating surface of the second frame.  
Fein discloses a similarly shaped frame (figures 7 and 8) which include magnets 180 within two frames that are directly connected at the edges (cross sections shown in figure 8), and houses the magnets 180 within the two frames.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to directly connect the two frames of Hunts in the manner known in the art, taught by Fein, as these are obvious equivalents.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that by directly connecting frames 1910 and 1930 of Hunts, all other parts between the frames are now within the .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.